UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee i ee ee i i ee a ee x
: 2icv3s50 (DLC)
SWEET 101 LLC,
ORDER
Plaintiff,
-y-

BECCA 161 LAFAYETTE INC., 161
LAFAYETTE REALTY, INC., and CLIFFORD
STEINBERG,

Defendants. :
i a a a i Se ee x

DENISE COTE, District Judge:

Due to the ongoing COVID-19 pandemic, the conference
scheduled for May 4, 2021 at 3:00pm will be held telephonically.
The parties shall use the following dial-in credentials for the
telephone conference:

Dial-in: 888-363-4749
Access code: 4324948
The parties shall use a landline if one is available.
SO ORDERED:

Dated: New York, New York
April 30, 2021

huge OK

 BENISE COTE
United States District Judge

}
i

 
